Case 5:19-cv-00535-CJC-SP Document 11 Filed 05/09/19 Page 1 of 3 Page ID #:31



 1   SULAIMAN LAW GROUP, LTD.
     Joseph S. Davidson (admitted pro hac vice)
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 630-575-8181
     Facsimile: 630-581-8188
 5   E-Mail: jdavidson@sulaimanlaw.com
 6   Counsel for Plaintiff
 7

 8                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9
      MELVIN KING JR.,                               Case No. 5:19-cv-00535-CJC-SP
10
                         Plaintiff,                  NOTICE OF SETTLEMENT
11
             v.
12

13    PORTFOLIO RECOVERY
      ASSOCIATES, LLC,
14
                         Defendant.
15

16
            PLEASE TAKE NOTICE that MELVIN KING JR. (“Plaintiff”) and PORTFOLIO
17

18   RECOVERY ASSOCIATES, LLC (the “Defendant”), hereby notify the Court the Parties have

19   reached settlement, and are in process of completing the settlement agreement and filing dismissal

20   papers. The Parties anticipate filing dismissal papers within 45 days. settled all claims between
21
     them in this matter and are in the process of completing the final closing documents and filing the
22
     dismissal. The Parties anticipate on filing a stipulation of dismissal with prejudice within 45 days.
23
     DATED: May 9, 2019                                           Respectfully submitted,
24
                                                                  MELVIN KING JR.
25

26                                                                By: /s/ Joseph S. Davidson

27                                                                Joseph S. Davidson
                                                                  SULAIMAN LAW GROUP, LTD.
28
                                                        1
Case 5:19-cv-00535-CJC-SP Document 11 Filed 05/09/19 Page 2 of 3 Page ID #:32



 1                                                  2500 South Highland Avenue
                                                    Suite 200
 2                                                  Lombard, Illinois 60148
 3                                                  +1 630-575-8181
                                                    jdavidson@sulaimanlaw.com
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
Case 5:19-cv-00535-CJC-SP Document 11 Filed 05/09/19 Page 3 of 3 Page ID #:33



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on May 9, 2019, I electronically filed the foregoing with the Clerk of
 3   the Court for the United States District Court for the Central District of California by using the
     CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
 4   service will be accomplished by the CM/ECF system.

 5                                                                /s/ Joseph S. Davidson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
